DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species IV (claims 15, 18, and 19) in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14, 16-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claims 15, 18, and 19 are allowable. The restriction requirement among Species I-VII , as set forth in the Office action mailed on 9/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of of 9/23/2021 is partially withdrawn.  Claims 16-17 and 20 , directed to Species III, V, VI, and VII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-14, directed to Group I and Species I and II remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 11/22/2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Reg. No. 74923) on 12/2/2021.

The application has been amended as follows: 


Claim 15, line 9, “the transistor” is amended to read –a transistor–;
Rejoin claims 16-17 and 20.
Allowable Subject Matter
Claims 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Or-Bach et al (US 9640531), discloses a manufacturing method of an electronic apparatus, comprising: providing a carrier substrate (Fig. 2A; col. 10, lines 23-27; 200); forming a first insulating layer (280) on the carrier substrate, and a first surface of the first insulating layer contacts the carrier substrate (Fig. 2A; col. 10, lines 25-27); forming a first metal layer (288 closest to 280) and a second metal layer (288 furthest from 288) on the first insulating layer, and a second surface of the first insulating layer contacts the first metal layer, wherein the first surface is opposite to the second surface (Fig. 2B; col. 11, lines 1-5); electrically connecting the transistor circuit (293) with the second metal layer (Fig. 2B; col. 11, lines 30-32). Or-Bach fails to expressly disclose where the second surface of the first insulating layer contacts the second metal layer; removing the carrier substrate; and disposing a PN junction assembly having a variable capacitor on the first insulating layer, and electrically connecting the PN junction assembly with the first metal layer and the second metal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813